IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                      : No. 786
                                            :
REAPPOINTMENT TO THE                        : SUPREME COURT RULES DOCKET
PENNSYLVANIA BOARD OF LAW                   :
EXAMINERS

                                       ORDER

PER CURIAM
         AND NOW, this 17th day of January, 2019, Stewart L. Cohen, Esquire,

Philadelphia, is hereby reappointed to the Pennsylvania Board of Law Examiners for a

term of three years, commencing April 1, 2019.